also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality
                     opinion). We conclude that the district court did not abuse its discretion at
                     sentencing, and we
                                 ORDER the judgment of conviction AFFIRMED.



                                                                                         J.
                                                         Hardesty


                                                               epi#74'
                                                               l
                                                         Douglas
                                                                                         J.



                                                                                         J.



                     cc: Hon James Todd Russell, District Judge
                          State Public Defender/Carson City
                          Attorney General/Carson City
                          Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    (aM40